270 S.W.3d 520 (2008)
Scottie CRAWFORD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68704.
Missouri Court of Appeals, Western District.
December 9, 2008.
S. Kate Webber, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Richard A. Starnes, Esq., Jefferson City, MO, for respondent.
Before DIV IV: HOWARD, C.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Movant appeals the denial after evidentiary hearing of his Rule 24.035 motion. His one point on appeal, that plea counsel said there was a "good chance" he would receive a lighter sentence, is without merit. Affirmed. Rule 84.16(b).